Citation Nr: 1545735	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  09-38 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the bilateral knees.

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine (claimed as back).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.

These matters come before the Board of Veterans' Appeals on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge (VLJ).  The Veteran did not appear for the hearing and the record does not reflect that he requested to reschedule the hearing. 

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran's osteoarthritis of the bilateral knees was not manifested in service and a preponderance of the evidence is against finding it is related to service or is caused or aggravated by service.

2. The Veteran's degenerative joint disease of the lumbar spine was not manifested in service and a preponderance of the evidence is against finding it is related to service or is caused or aggravated by service.


CONCLUSIONS OF LAW

1. The criteria for service connection for osteoarthritis of the bilateral knees are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014);  38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



2. The criteria for service connection for bilateral degenerative joint disease of the lumbar spine are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014);  38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d) ; see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements were met in this case by letter sent to the Veteran in September 2008, prior to the initial unfavorable Agency of Original Jurisdiction (AOJ) decision as to these claims.  That letter advised the Veteran of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also explained how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim.  Id.  VA's duty to notify has been satisfied.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records (STRs), private treatment records, and VA treatment records have been associated with the electronic claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.



The Veteran has not been afforded VA examinations for the claimed disabilities, because there is no sufficient evidence of an in-service event, injury, or disease.  VA has a duty to obtain a medical examination if the evidence establishes: (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; (3) the current disability may be associated with the in-service event; and (4) there is insufficient evidence to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  In this case, there is no competent evidence indicating that such examinations are "necessary" within the law.  Although the Veteran is currently diagnosed with a bilateral knee disability and a back disability, there is no suggestion of competent and credible evidence of an in-service event or an association with service.  Thus, a VA examination is not warranted.

VA has satisfied its duty to notify and assist.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).

Merits of the Service Connection Claim

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110; 38 C.F.R. 	
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence showing (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service where demonstrated to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 	
§§ 3.307, 3.309; see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  However, this presumption will be rebutted if there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

Service connection may also be granted for a disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 	
6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

Although the Veteran has current diagnoses of osteoarthritis of the bilateral knees and degenerative joint disease of the lumbar spine, the evidence does not show any in-service incurrence or aggravation of a disease or injury, or a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).

The STRs do not document any complaints, treatment or diagnoses for osteoarthritis of the bilateral knees or degenerative joint disease of the lumbar spine.  Additionally, the Veteran's October 1970 separation examination indicates that the Veteran's lower extremities and spine were normal.

Post-service private treatment records indicate that approximately 30 years after service in April 1999, the Veteran experienced occasional arthralgia in his knees and ankles and lower back pain since he started taking prescribed medication for a non-service connected ailment.  See the April 1999 private treatment records from South Texas Medical Clinics, P.A.  The examining physician noted that the Veteran's back pain was most likely secondary to the medication.  Id.  Additionally, in July 1999 private treatment records, the physician noted the Veteran's complaints of pain across the knees and back, and stated that the Veteran's back pain was controlled by medication, but not his arthralgia.  In the August 1999 private treatment records, the examining physician indicated that the Veteran's pain across his back had improved.

The Board has reviewed the Veteran's VA treatment records from September 2004 through July 2014.  In September 2004, the Veteran complained of lower back pain.  In March 2007, the Veteran was admitted to the hospital for a head injury.  No history of back pain was noted.  

In the March 2008 VA treatment records, the physician noted that the Veteran "had fallen on his left knee and has worsening pain and instability; pain in right knee also."  Additionally, the physician reported that "multilevel degenerative disc disease involving L3-4 L4-5 and L5-Sl with narrowing of the disc space, vacuum phenomenon, endplate eburnation and hypertrophic spurring.  Similar changes to a lesser degree are seen in the upper spine.  Normal vertebral alignment."

In the April 2008 VA treatment records, the physician noted that the Veteran had "tricompartmental degenerative osteoarthritis [with] sclerotic articular margins and marginal spurs" and "bilateral knee pain since December of last year after he lifted a heavy box and had sharp back pain resulting in a fall on his knee." 

In an August 2008 doctor's statement, the physician indicated that the Veteran's current diagnoses were "chronic knee pain, osteoarthritis and chronic lower back pain, lumbar degenerative joint disease."  See the August 2008 private treatment records.

In both October 2009 and July 2010, the Veteran developed an infection in his left knee and it was drained.  The Veteran had total left knee arthroplasty in September 2010.  

While the Veteran has the disabilities in question, the record does not contain evidence of an in-service injury, event or disease.  As noted above, the medical evidence indicates that the Veteran experienced arthralgia in his knees and lower back pain since taking prescribed medication for a non-service connected ailment in 1999, and that his back pain was most likely due to the Veteran's medication.  

There is also no evidence that the disorders were chronic or characterized by continuous symptoms. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The lay and medical evidence does not demonstrate that the Veteran's symptoms of osteoarthritis of the bilateral knees or degenerative joint disease of the lumbar spine have been continuous since separation from service in October 1970. There were no complaints, diagnosis or treatment for osteoarthritis of the bilateral knees or spine until April 1999.  The absence of post-service complaints, findings, diagnosis or treatment for approximately twenty-nine years after service is one factor that tends to weigh against a finding of continuous symptoms of osteoarthritis of the bilateral knees and degenerative joint disease of the lumbar spine after separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Therefore, the Board finds that there is no in-service injury, event or disease and the second element is not satisfied.

As there is no in-service injury, event or disease, there can be no existence of a causal relationship between the Veteran's current disabilities and an in-service injury, event or disease.  Thus, a discussion of the lack of a nexus is not necessary. 

The Board has considered whether the Veteran's osteoarthritis of the bilateral knees and degenerative joint disease of the lumbar spine can be granted on a presumptive basis, as arthritis is a disorder for which service connection is available if it manifests to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  As noted above, the Veteran was not diagnosed with osteoarthritis of the bilateral knees or degenerative joint disease of the lumbar spine within the first year after service, but more than two decades after separation of service.  Therefore, service connection for osteoarthritis of the bilateral knees and degenerative joint disease of the lumbar spine is not available on a presumptive basis.

The preponderance of the evidence is against the claims and the appeal is denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

Service connection for osteoarthritis of the bilateral knees is denied.

Service connection for degenerative joint disease of the lumbar spine is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


